UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6554



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PURVIS H. GORMLEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-96-6-V, CA-01-55-3-V)


Submitted:   May 29, 2003                   Decided:   June 6, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Purvis H. Gormley, Appellant Pro Se.     Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Purvis H. Gormley seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken to this court from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).         A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

We have independently reviewed the record and conclude that Gormley

has    not   made   a   substantial    showing     of   the   denial   of     a

constitutional right.     See Miller-El v. Cockrell, 123 S. Ct. 1029,

1039 (2003).    Accordingly, we deny a certificate of appealability

and dismiss the appeal.       See 28 U.S.C. § 2253(c).     We dispense with

oral    argument    because   the   facts    and   legal   contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  DISMISSED




                                      2